Dewey, J.
This case falls directly within the principle settled in Ingersoll v. Strong, 9 Met. 447. The question of the proper construction of the provisions of Rev. Sts. c. 98, was very fully considered in that case. The result the court came to was, that, in case specifications of fraud are made against a party who seeks to take the poor debtors’ oath, if the examining magistrates find such charges unsupported, it is their duty to administer the oath to the debtor, although an appeal be taken by the creditor; and that the effect of such proceedings will be to discharge the debtor from imprisonment, and if he is at large on bail, to discharge the bail from then liability. The bail in this case were therefore discharged from all further duty as respected the debtor, and no ground exists for charging them in the present action. Judgment for the defendant.